Citation Nr: 0111413	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.  His service decorations include the Combat 
Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for PTSD and assigned 
a 10 percent rating, and a November 1999 rating decision 
which denied the veteran's claim for a TDIU.  In the November 
1999 rating decision, the RO also increased the veteran's 
initial rating for PTSD to 30 percent.  By rating decision 
dated July 2000, the RO increased the veteran's initial 
rating for PTSD to 50 percent.  


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has been productive of occupational and social 
impairment with deficiencies in most areas such as work and 
family relations, judgment, thinking or mood due to near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
PTSD has not been productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

4.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met for the entire rating 
period. 38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for the assignment of a TDIU due to PTSD 
have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A nurse from the Vet Center submitted a statement in June 
1998.  

Copies of treatment records were submitted from the VA 
Medical Center and from the Vet Center from 1998 to 1999.  
They show that the veteran was seen for his PTSD and 
alcoholism during this time.  In April 1999, the veteran was 
diagnosed with alcoholic hepatitis; alcohol abuse/depression; 
and venous disease.  In July 1999, the veteran was assigned a 
GAF score of 50.  The veteran was alert and oriented times 3.  
The veteran denied suicide ideation.  He was prescribed 
Prozac and Zoloft.  

The veteran underwent a VA examination by a social worker in 
January 1999.  The veteran claimed that he had not had work 
in the past 2 years due to medical reasons.  He was not on 
any Social Security disability, although he claimed he had 
filed for this benefit.  The veteran stated that he drank as 
self-medication for depression.  Regarding outpatient 
psychiatric care, the veteran stated that he had been in 
attendance at the Vet Center for the past 6-7 months, and 
went once a week or once every two weeks to see a therapist 
one-to-one.  

The veteran underwent a VA examination in February 1999.  The 
examiner stated that he had not reviewed the claims file.  
The veteran stated that he was last employed as a salesman 
until 2 years ago, when he stopped doing that work because of 
medical problems due to his vascular deficiency.  On 
examination, the veteran was pleasant and cooperative.  There 
was no evidence of thought blocking, suicidal thoughts or 
psychotic symptoms.  He was somewhat sad with the examiner, 
and rather sloppily dressed.  He was oriented in all 3 
spheres.  His memory seemed to be intact.  He was maintained 
on Prozac and Buspar.  He was in treatment and had been over 
the last 7 months with the team leader at the Syracuse 
Veterans Center program, and was in one-to-one psychotherapy 
for PTSD symptoms.  He stated that he drank as self-
medication.  

On testing, the Beck test showed a score consistent with 
moderate to severe depression.  His Mississippi Combat Scale 
score portrayed the picture of a despondent, agitated man who 
was clearly helpless and dependent and somatically reactive.  
He relied heavily on his physical symptoms to compensate for 
his emotional debilitation.  Diagnoses were PTSD, mild, 
chronic, and alcohol abuse.  GAF score assigned was 55.  

In the veteran's April 1999 notice of disagreement, he stated 
that he was on Prozac and Buspar for PTSD.  He stated that 
the doctors had to keep the dosage lower than optimal because 
of his other health conditions.  He described severe anxiety, 
depression, and sleep problems.  

In the veteran's August 1999 substantive appeal, he asserted 
that he had sleep disturbance nightly.  He stated that he 
experienced panic and anxiety attacks frequently.  

In October 1999, the veteran's wife and son submitted 
statements in support of the veteran's claim.  

In the veteran's October 1999 claim for TDIU, he stated that 
he worked from July 1997 to March 1998 at Contemporary 
Personnel Services.  He stated that he left his last job 
because of PTSD.  

The veteran underwent a VA examination in July 2000.  The 
examiner stated that he had reviewed the claims folder.  The 
veteran stated that he attended both individual and group 
psychotherapy.  His medications included Buspar and Zoloft.  
He reported a history of suicidal ideation, but had never 
attempted suicide.  He reported that his PTSD symptoms had 
worsened.  He stated that since he had not been working since 
1997, he experienced an increase in nightmares, social 
withdrawal, intrusive memories, survival guilt, and 
occasional episodes of anger and irritability.  In April 
2000, the veteran received treatment for his alcohol abuse at 
the Albany Veterans Hospital.  The veteran stated that he 
worked in sales until 1997 when he stopped working due to 
medical problems.  He reported that he was working on a self-
employed basis at that time.  

Examination showed that the veteran's appearance, attitude, 
and behaviors were generally within normal limits.  His 
attire was neat and appropriate.  His hygiene was good.  He 
made good eye contact.  His sensorium was intact.  He 
answered all questions correctly.  His speech was somewhat 
lacking in spontaneity, but otherwise was relevant and 
coherent.  His thought processes were rational, coherent, and 
goal-directed.  He was oriented times 3.  Mental status 
testing found the veteran's basic short-term memory and 
concentration skills to be intact.  The veteran reported that 
at times these functions were disrupted due to PTSD-related 
distress and anxiety.  His mood was dysthymic.  There was 
some evidence of sadness and mild psychomotor retardation.  
His affect was constricted, but otherwise appropriate.  He 
generally presented as capable of expressing affect 
appropriately in social situations, but reported that at 
times was prone to PTSD-related episodes of irritability and 
anger.  

The results of the current evaluation revealed evidence of a 
chronic and  currently severe PTSD.  There was evidence that 
in the past 2 to 3 years, the veteran's PTSD symptoms had 
worsened.  Specifically, since the veteran had not been 
working since 1997, there was evidence that his symptoms had 
become severe, chronic, and markedly disruptive, not only 
with regard to occupational functioning, but in terms of his 
day-to-day social functioning.  

It was reported that there was evidence of emotional 
withdrawal and estrangement and psychic numbing.  Other than 
the veteran's wife and son, he had no significant 
relationships in his life.  There was a restricted range of 
affect.  He presented with a  marked sleep disturbance, and 
reported problems concentrating.  He reported hypervigilance 
and an exaggerated startle response of some significance.  He 
also reported occasional episodes of anger and irritability.  
He stated that when his drinking was under control, these 
symptoms occurred less.  His depression was moderate, 
including dysthymia, psychomotor retardation, social 
isolation, feelings of negativity, and hopelessness, and 
anhedonia.  He was currently 40 days abstinent secondary to a 
residential treatment stay at the Albany VA in April 2000.  

The veteran's overall insight and judgment regarding PTSD and 
related symptoms were fair.  He recognized for example that 
his alcohol abuse had historically been an attempt to 
suppress his PTSD symptoms.  The examiner stated that the 
veteran's current level of treatment seemed appropriate for 
his needs.  There was no evidence of a suicidal or homicidal 
risk with this veteran at the current time.  There was no 
evidence of any psychotic symptoms.  He presented with no 
evidence of antisocial tendencies.  

Diagnosis was PTSD, chronic and severe; history of major 
depressive episode, currently moderate depression related to 
PTSD noted, and alcohol abuse.  His GAF was 45.  Under 
functional assessment, the examiner wrote that the results of 
the examination revealed some difficulties regarding 
performance of some daily household chores and daily 
activities.  The examiner stated that the veteran's PTSD 
symptoms interfered with any activities that might require 
him to leave the house or engage the public.  The examiner 
stated that the veteran would have difficulty using public 
transportation if called upon to do so, due to marked social 
anxiety and withdrawal secondary to his PTSD-related 
distress.  The examiner stated that the veteran could care 
for his personal needs and personal grooming.  The veteran's 
current level of personal and social adjustment was severely 
impaired.  His current level of occupational functioning also 
presented as severely impaired as reflected in the GAF score 
given.  Given the severity of the veteran's PTSD symptoms, he 
would have marked difficulty in maintaining himself 
adaptively or appropriately in any work-related behaviors for 
a sustained period of time.  The examiner stated that the 
veteran would have significant problems in maintaining 
appropriate relationships with peers, supervisors, or the 
public.  The examiner stated that even with treatment, his 
prognosis was guarded.  His treatment was focused on 
curtailing his alcohol abuse and maintaining a marginal level 
of functioning in the community, so to preclude future 
alcohol relapses or possible suicide crisis.  


Analysis

The veteran claims that the initial 50 percent rating 
assigned for his service-connected PTSD was not proper.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist him with his claims.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 50 percent rating assigned 
following the grant of service connection for PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claims.  The RO did consider all of the evidence following 
the grant of service connection so the veteran's claim is in 
appropriate appellate status.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  As the veteran's claim was received in May 
1998, the regulations pertaining to rating psychiatric 
disabilities as revised effective from November 7, 1996 are 
for application in this case. The revised regulations are 
cited, in pertinent part, below:

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

It is clear that the veteran has occupational and social 
impairment due to his PTSD enough to satisfy the criteria for 
a 70 percent rating.  At the veteran's July 2000 VA 
examination, the examiner stated that after the veteran 
stopped working in 1997, there was evidence that his symptoms 
had become severe, chronic and markedly disruptive, not only 
with regard to occupational functioning, but in terms of day-
to-day social functioning.  The examiner commented that the 
veteran's current level of occupational functioning was 
severely impaired as reflected in his GAF score of 45.  The 
examiner also commented that given the severity of the 
veteran's PTSD symptoms, he would have marked difficulty in 
maintaining himself adaptively or appropriately in any work-
related behaviors for a sustained period of time.  

The evidence shows that the veteran has been in treatment for 
his PTSD since 1998, and that he was taking medication for 
his PTSD.  In the veteran's August 1999 substantive appeal, 
he described panic and anxiety attacks frequently.  At his 
July 2000 VA examination, he reported problems concentrating, 
and the examiner stated that the veteran would have 
difficulty taking public transportation due to marked social 
anxiety secondary to his PTSD-related distress.  All of these 
findings are enough to show that the veteran has the 
equivalent of near-continuous panic or depression, one of the 
criteria for a 70 percent rating.  Accordingly, it is 
determined that there is evidence of occupational and social 
impairment with deficiencies in most of the areas detailed in 
the regulation to satisfy the criteria for a 70 percent 
rating.  

However, the evidence does not show that the veteran meets 
the criteria for the next higher rating of 100 percent.  
Although the veteran has not worked since 1998, the record 
does not show total occupational and social impairment due to 
such symptoms as gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or inability to maintain minimum hygiene as 
would be required for a 100 percent schedular rating under 
the current regulations.  At the veteran's July 2000 VA 
examination, his hygiene was good, and his thought processes 
were rational, coherent, and goal-directed.  He was oriented 
times 3, and his basic short-term memory and concentration 
skills were intact.  The examiner specifically commented that 
there was no evidence of a suicidal or homicidal risk with 
the veteran.  After a thorough review of the record, it is 
determined that a 70 percent disability rating most nearly 
fits the veteran's symptomatology for PTSD.

Based on the foregoing, the veteran's initial rating for his 
PTSD is increased to 70 percent for the entire period from 
the grant of service connection to the present.  38 C.F.R. 
§ §4.7, 4.126, 4.130, Diagnostic Code 9411 (2000).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  
Accordingly, although the question of whether an 
unemployability rating on an individual basis is addressed in 
further detail below, the current evidence demonstrates that 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b) is not warranted.  Although the veteran was 
hospitalized in April 2000 for his alcoholism, the evidence 
does not show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

Certainly, the veteran's disability has consequences with 
regard to his employment, but the disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's PTSD.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.


Entitlement to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).



In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2000). 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2000).

The veteran is in receipt of a 70 percent rating for his PTSD 
as a result of the Board's decision earlier in the same 
document.  He is not service-connected for any other 
disability.  

The issue is whether the veteran's PTSD precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

As shown by the veteran's application for a TDIU in October 
1999, the veteran was able to work prior to March 1998.  
Since that time, the medical evidence, in particular the July 
2000 VA examination report, has demonstrated that the veteran 
suffers from significant and increasing psychological 
symptoms that, independent of physical limitations, have 
precluded the veteran from working.  The examiner 
specifically stated that given the severity of the veteran's 
PTSD symptoms, he 


would have marked difficulty in maintaining himself 
adaptively or appropriately in any work-related behaviors for 
a sustained period of time.  There is no medical evidence or 
opinion of record to the contrary.  Accordingly, it is 
determined that the veteran's PTSD renders him unable to 
follow a substantially gainful occupation.


ORDER

Entitlement to an initial 70 percent evaluation for PTSD is 
granted for the entire rating period, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


